PAUL, HASTINGS, JANOFSKY &WALKER LLP 515 South Flower Street Los Angeles, California 90071 , 2008 Brandes Investment Trust 11988 El Camino Real, Suite 500 San Diego, California 92130 Ladies and Gentlemen: We have acted as counsel to Brandes Investment Trust, a Delaware statutory trust (the “Trust”), in connection with an amendment to the Trust’s Registration Statement filed on Form N–1A with the Securities and Exchange Commission (the “Registration Statement”) relating to the issuance by the Trust of shares of beneficial interest (the “Shares”) of the Brandes Institutional Global Equity Fund series of the Trust (the “Global Fund”) In connection with this opinion, we have assumed the authenticity of all records, documents and instruments submitted to us as originals, the genuineness of all signatures, the legal capacity of natural persons and the conformity to the originals of all records, documents and instruments submitted to us as copies.We have based our opinion upon our review of the following records, documents and instruments: (a)the Trust’s Certificate of Trust as filed with the Delaware Secretary of State on
